11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Ex parte Christopher Bennett Wooten,          * From the County Court
                                                of Howard County,
                                                Trial Court No. 31429.

No. 11-18-00307-CR                            * December 13, 2018

                                              * Per Curiam Memorandum Opinion
                                                (Panel consists of: Bailey, C.J.,
                                                Willson, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)

    This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of jurisdiction. Therefore, in accordance with this
court’s opinion, the appeal is dismissed for want of jurisdiction.